Andrews, J.
The courts below have sustained the attachment.
Rules for the guidance of the discretion of a court or judge in granting an attachment, and upon which the general term act in reviewing such discretion, have been announced in many cases. Here the only question is one of jurisdiction. If the affidavits upon which the attachment issued showed the existence of the statutory conditions, it is an end of the appeal. We think they did show a cause of action on contract on money loaned and goods sold to the amount of $5,746. Some of the facts are imperfectly stated- and some are left to inference, but the facts to be inferred are the sequence of the facts directly stated. The opinion of the general term is full upon the questions debated and elaboration here is unnecessary.
Order affirmed.
All concur.